UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6064



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GEORGE ALLEN WARD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:94-cr-00070-HCM)


Submitted: April 26, 2007                        Decided: May 2, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Allen Ward, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          George Allen Ward seeks to appeal the district court’s

order denying his motions for reduction of sentence under 18

U.S.C.A. § 3582(c) (West 2000 & Supp. 2006), and to compel the

government to file a motion under Fed. R. Crim. P. 35(b).    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court. United States

v. Ward, No. 4:94-cr-00070-HCM (E.D. Va. Nov. 17, 2006).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            AFFIRMED




                              - 2 -